Friday, May 27, 2011


Mr. Augustin Rivera Jr.
Dunn Weathered Coffey
Rivera & Kaspertis, P.C.
611 S. Upper Broadway
Corpus Christi, TX 78401

Mr. Brendan K. McBride
The McBride Law Firm
425 Soledad, Suite 620
San Antonio, TX 78205
Mr. Scott A. Brister
Andrews Kurth LLP
111 Congress Ave, Suite 1700
Austin, TX 78701






RE:   Case Number:  10-0688
      Court of Appeals Number:  04-10-00259-CV
      Trial Court Number:  DC-09-339

Style:      CMH HOMES, INC., ET AL.
      v.
      ADAM PEREZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or  call  (512)463-1312  ext.  41367.   The  stay
order issued September 10, 2010 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Yaira M. Torres, Deputy Clerk
Enclosure
|cc:|Mr. Richard    |
|   |Barton         |
|   |Mr. Keith E.   |
|   |Hottle         |